DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penilla (US 9,697,733)
Regarding claims 31, 41, and 51, Penilla discloses computing device-implemented system and method with a non-transitory computer readable medium comprising (cooperative vehicle collision avoidance system, algorithm, and method; Penilla at title, abstract): 
Receiving, at a first location, data representative of one or more operational parameters from a first vehicle (heading, speed, location data of a vehicle obtained; Penilla at col 16 lines 22-33), and the first vehicle comprising an alternative fuel propulsion system (any vehicle in the network can be alternative fuel vehicle or purely ICE vehicle; Penilla at col 4 lines 56-67, col 5 lines 1-12).
Determining whether a predefined event has occurred based on the received data representative of the one or more operational parameters of the first vehicle (heading, location, speed and proximity sensed indicates probability of collision; Penilla at col 5 lines 13-27, col 7 lines 40-47)
Responsive to determining that the predefined event has occurred, initiating a transmission of data representing the one or more operational parameters to a second location (dynamic data sensed and avoidance status is uploaded to second vehicle via cloud or direct transmission; Penilla at col 7 lines 16-31, col 10 lines 36-67,col 18 lines 62-67, col 19 lines 1-13).
Wherein the transmitted data is used to generate a control strategy for providing a level of assistance that an alternative fuel propulsion system of a second vehicle provides to a combustion engine of the second vehicle (collision prediction and avoidance strategy including propulsion control is formulated based on obtained vehicle data; Penilla at col 17 lines 14-37, claim 1), the level of assistance being used to provide torque to one or more wheels of the second vehicle (acceleration or braking command or combination thereof; Penilla at claim 1).

Regarding claims 35, 45, and 55, Penilla discloses wherein at least one of the one or more operational parameters represents a speed of the first vehicle (heading, speed, location data of a vehicle obtained; Penilla at col 16 lines 22-33).

Regarding claims 36, 46, and 56, Penilla discloses wherein at least one of the one or more operational parameters represents an acceleration of the first vehicle (Penilla at col 23 lines 9-29).

Regarding claims 37, 47, and 57, Penilla discloses wherein the first location is onboard the first vehicle and the second location is external to the first vehicle (dynamic data sensed at first vehicle, and avoidance status is uploaded to second vehicle via cloud or direct transmission; Penilla at col 7 lines 16-31, col 10 lines 36-67,col 18 lines 62-67, col 19 lines 1-13).

Regarding claims 38, 48, and 58, Penilla discloses wherein the first location is onboard the first vehicle and the second location is onboard the second vehicle (dynamic data sensed at first vehicle, and avoidance status is uploaded to second vehicle via cloud or direct transmission; Penilla at col 7 lines 16-31, col 10 lines 36-67,col 18 lines 62-67, col 19 lines 1-13).

Regarding claims 39, 49, and 59, Penilla discloses wherein the second vehicle is the first vehicle such that (1) the alternative fuel propulsion system of the second vehicle is the alternative fuel propulsion system of the first vehicle and (11) the first vehicle includes the combustion engine (any vehicle in the network can be alternative fuel vehicle or purely ICE vehicle; Penilla at col 4 lines 56-67, col 5 lines 1-12).

Claim Objections
3.	Claims 32, 34, 40, 50, 52, 54, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 33 and 53 are objected due to dependency on their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	16 December 2022